DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11018818 in view of ERICSSON: "Study of shorter TTI for latency reduction", 3GPPTSG-RAN WG2 #91 TdocR2-153493.
In reference to claim 1
Claim 1 of US 11018818 teaches a communication apparatus that communicates with a base station, the communication apparatus comprising:
processing circuitry configured to receive, in a case that a first physical downlink shared channel (PDSCH) is mapped according to a first transmission time interval (TTI) mode, the first PDSCH according to first information related to the first TTI mode; and
receive, in a case that a second PDSCH is mapped according to a second TTI mode, the second PDSCH and a demodulation reference signal according second information related to the second TTI mode, wherein
in the first TTI mode, the first PDSCH is mapped within a time resource defined by a predetermined number of symbols, and
in the second TTI mode, the second PDSCH and the demodulation reference signal are mapped in the time resource.
US 11018818 does not teach the second PDSCH being a plurality of second PDSCH including the second PDSCH.
ERICSSON teaches a plurality of second PDSCH including a second PDSCH. (Section 2.3 and Fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second PDSCH of US 11018818 being a plurality of second PDSCH including the second PDSCH as suggested by ERICSSON because it would allow a PDSCH among a plurality of PDSCHs to be mapped in the time resource along with the demodulation reference signal to be received for processing for communication within a network.

In reference to claims 2-8 
Claims 1-7 of US 11018818 covers substantially all limitations of claims 2-8 of the instant application.

In reference to claim 9
Claim 8 of US 11018818 teaches communication method, comprising:
receiving, by the processing circuitry in a case that a first physical downlink shared channel (PDSCH) is mapped according to a first TTI mode, the first PDSCH according to first information related to the first TTI mode; and 
receive, by the processing circuitry in a case that a second PDSCH is mapped according to a second TTI mode, the second PDSCH and a demodulation reference signal according second information related to the second mode, 
wherein in the first TTI mode, the first PDSCH is mapped within a time resource defined by a predetermined number of symbols, and 
in the second TTI mode, the second PDSCH and the demodulation reference signal are mapped in the time resource.
US 11018818 does not teach the second PDSCH being a plurality of second PDSCH including the second PDSCH.
ERICSSON teaches a plurality of second PDSCH including a second PDSCH. (Section 2.3 and Fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second PDSCH of US 11018818 being a plurality of second PDSCH including the second PDSCH as suggested by ERICSSON because it would allow a PDSCH among a plurality of PDSCHs to be mapped in the time resource along with the demodulation reference signal to be received for processing for communication within a network.

In reference to claims 10-16 
Claims 8-13 of US 11018818 covers substantially all limitations of claims 10-16 of the instant application.

In reference to claim 17
Claim 14 of US 11018818 base station that communicates with a communication apparatus, the base station comprising: processing circuitry configured to 
transmit, in a case that a first physical downlink shared channel (PDSCH) is mapped according to a first TTI mode, the first PDSCH according to first information related to the first TTI mode; and
transmit, in a case that a second PDSCH is mapped according to a second TTI mode, the second PDSCH and a demodulation reference signal according second information related to the second TTI mode, 
wherein in the first TTI mode, the first PDSCH is mapped within a time resource defined by a predetermined number of symbols, and 
in the second TTI mode, the second PDSCH and the demodulation reference signal are mapped in the time resource.
US 11018818 does not teach the second PDSCH being a plurality of second PDSCH including the second PDSCH.
ERICSSON teaches a plurality of second PDSCH including a second PDSCH. (Section 2.3 and Fig. 1)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second PDSCH of US 11018818 being a plurality of second PDSCH including the second PDSCH as suggested by ERICSSON because it would allow a PDSCH among a plurality of PDSCHs to be mapped in the time resource along with the demodulation reference signal to be received for processing for communication within a network.

In reference to claims 18-20 
Claims 15-17 of US 11018818 covers substantially all limitations of claims 18-20 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466